Name: Commission Regulation (EC) No 2305/98 of 26 October 1998 amending Regulation (EC) No 97/95 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers and of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch
 Type: Regulation
 Subject Matter: international trade;  agricultural structures and production;  foodstuff;  plant product;  prices
 Date Published: nan

 Avis juridique important|31998R2305Commission Regulation (EC) No 2305/98 of 26 October 1998 amending Regulation (EC) No 97/95 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers and of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch Official Journal L 288 , 27/10/1998 P. 0005 - 0006COMMISSION REGULATION (EC) No 2305/98 of 26 October 1998 amending Regulation (EC) No 97/95 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers and of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starchTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1868/94 of 27 July 1994 establishing a quota system in relation to the production of potato starch (1), as last amended by Regulation (EC) No 1284/98 (2), and in particular Article 8 thereof,Whereas Regulation (EC) No 1868/94 establishes a system of quotas for the production of potato starch on which Community aid is payable; whereas Article 2 of that Regulation sets the potato starch quotas for producer Member States for a period of three years and defines the method for allocating sub-quotas;Whereas certain parts of Commission Regulation (EC) No 97/95 (3), as last amended by Regulation (EC) No 1125/96 (4) laying down the detailed rules of application have become null and void; whereas they should be deleted for the sake of clarification;Whereas, in order to monitor the development of the market more closely, the Member States should notify the Commission of the quotas available before 30 June of each marketing year and of the quantities to be exported without attracting refunds;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 97/95 is hereby amended as follows:1. Article 2 is replaced by the following:'Article 2Where Article 6(2) of Regulation (EC) No 1868/94 applies, the sub-quotas allocated shall be adjusted accordingly at the beginning of the marketing year following that in which the quota was exceeded.`;2. Article 3 is deleted.3. Article 19 is replaced by the following:'Article 191. By 30 April of each marketing year at the latest, the starch-producing undertakings shall notify the competent authorities of:- the quantities of starch potatoes which have qualified under Article 8(1) and (2) of Regulation (EEC) No 1766/92,- the quantities of potato starch on which the premium provided for in Article 5 of Regulation (EC) No 1868/94 has been paid.2. Where Article 17 applies, by 30 June of each marketing year at the latest, the Member States shall supply the Commission with all the detailed information relating thereto, together with supporting documents showing that the conditions laid down have been observed.`;4. Article 20 is replaced by the following:'Article 20By 30 June of each marketing year at the latest, the Member States shall notify the Commission of:(a) the quantities of starch potatoes which have qualified under Article 8(1) and (2) of Regulation (EEC) No 1766/92;(b) the quantities of starch on which the premium provided for in Article 5 of Regulation (EC) No 1868/94 has been paid;(c) the quantities and sub-quotas for the starch-producing undertakings concerned by Article 6(2) of Regulation (EC) No 1868/94 during the marketing year and the sub-quotas available for the following marketing year;(d) the quantities to be exported without attracting refunds in accordance with Article 6 of Regulation (EC) No 1868/94;(e) the quantities referred to in Article 13(3) and (4) of this Regulation;(f) the quantities referred to in Article 16 of this Regulation.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 197, 30. 7. 1994, p. 4.(2) OJ L 178, 23. 6. 1998, p. 3.(3) OJ L 16, 24. 1. 1995, p. 3.(4) OJ L 150, 25. 6. 1996, p. 1.